State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 8, 2016                   522942
________________________________

In the Matter of the Claim of
   MARIA HANSEN,
                    Respondent,
      v

SAKS FIFTH AVENUE et al.,                   MEMORANDUM AND ORDER
                    Appellants.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   October 21, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.

                             __________


      Law Offices of Lois Law Firm LLC, New York City (Thomas W.
Park of counsel), for appellants.

      Eric T. Schneiderman, Attorney General, New York City
(Marjorie S. Leff of counsel), for Workers' Compensation Board
respondent.

                             __________


Egan Jr., J.

      Appeal from a decision of the Workers' Compensation Board,
filed June 22, 2015, which ruled that claimant sustained a
compensable injury and awarded workers' compensation benefits.

      Claimant was employed with a major department store as a
cash auditor for a total of 14 years and, for the last seven of
those years, served as a general office supervisor. Claimant
resigned from her employment in May 2013 and, in March 2014,
applied for workers' compensation benefits – alleging that she
                              -2-                522942

suffered from, insofar as is relevant here, carpal tunnel
syndrome due to the repetitive tasks necessitated by her job
duties. Following a hearing, a Workers' Compensation Law Judge
found, among other things, that claimant had established an
occupational disease for bilateral carpal tunnel syndrome and was
disabled as of December 2, 2013; claimant was awarded benefits
effective March 17, 2014.1 The Workers' Compensation Board
affirmed that decision, and the employer and its workers'
compensation carrier (hereinafter collectively referred to as the
employer) now appeal.

      We affirm. "Claimant bore the burden of establishing, by
competent medical evidence, that a causal connection existed
between [her injury] and [her] employment" (Matter of Granville v
Town of Hamburg, 136 AD3d 1254, 1255 [2016] [citations omitted];
see Matter of Jaquin v Community Covenant Church, 69 AD3d 998,
999 [2010]). Where, as here, medical proof is offered to
demonstrate that causal relationship, such proof "must signify a
probability as to the underlying cause of the claimant's injury
which is supported by a rational basis" (Matter of Norton v North
Syracuse Cent. School Dist., 59 AD3d 890, 891 [2009] [internal
quotation marks and citations omitted]; see Matter of Hartigan v
Albany County Sheriff's Dept., 140 AD3d 1258, 1259 [2016]). That
said, the Board may rely upon the medical opinion rendered even
if such opinion "is not absolute or made with medical certainty"
(Matter of Norton v North Syracuse Cent. School Dist., 59 AD3d at
891).

      Here, claimant testified that her job duties required her
to count cash receipts by hand for approximately two hours each
day; according to claimant, she also frequently used the computer
and answered telephones, but was not provided with any assistive
devices. Although claimant further testified that her symptoms
began during the course of her employment, she acknowledged that
she did not seek medical attention until after she voluntarily
left her position for unrelated reasons. As to the medical proof
adduced, nerve conduction tests performed on claimant in December


    1
        No medical evidence was adduced as to the intervening
period and, hence, no benefits were awarded for that time frame.
                              -3-                522942

2013 showed "evidence [of] severe median neuropathies at the
wrists on both sides suggestive of [a] clinical diagnosis of
bilateral severe carpal tunnel syndrome[]." With respect to the
issue of causation, both claimant's treating physician and the
independent medical examiner who examined claimant on behalf of
the employer in May 2014 testified that claimant's injury could
be related to her years of performing repetitive tasks at work.
While such testimony arguably was equivocal and, as such, fell
short of establishing the requisite causal connection between
claimant's injury and her employment, the Board properly relied
upon a supplemental report filed by the independent medical
examiner in July 2014 – issued after he reviewed the results of
the nerve conduction tests – wherein he acknowledged that
claimant showed evidence of severe bilateral carpal tunnel
syndrome and attributed such injury to the "repetitive strain
. . . to her wrists from working with computers and counting cash
regularly." As such opinion "signif[ies] a probability as to the
requisite causal connection" between claimant's injury and her
employment (Matter of Estate of Mutusko v Kennedy Valve Mfg. Co.,
296 AD2d 726, 727 [2002], lv denied 99 NY2d 504 [2002]) and is
supported by a rational basis in the record, we discern no
grounds upon which to disturb the Board's award of workers'
compensation benefits to claimant (see Matter of Hicks v Hudson
Val. Community Coll., 34 AD3d 1039, 1040-1041 [2006]). The
employer's remaining contentions, to the extent that they are
properly before us, have been examined and found to be lacking in
merit.

     McCarthy, J.P., Lynch, Clark and Aarons, JJ., concur.
                        -4-                  522942

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court